DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the channels" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending lines 4 and 5 to --the inner level spoke and the plurality of outer level spokes define channels having bottom openings and top openings;--
Claims 16-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2010/0124058).
Regarding claim 15, Miller discloses a heat sink (26, Fig. 6) comprising an inner level spoke (fins between 40 shown in Fig. 7); and a plurality of outer level spokes (the fin sections between 42, Fig. 7), wherein the inner level spoke joins at least two of said plurality of outer level spokes (specifically all of the inner and outer level spokes are joined, Fig. 7), wherein the inner level spoke and the plurality of outer level spokes define spaces having bottom openings 
at least one LED light emitter (22, Fig. 9) thermally coupled to the heat sink; and 
an optical element (32, Fig. 6) mounted below the heat sink for receiving light from the at least one LED light emitter such that air flows outside of the optical element into the bottom openings (Fig. 6), through the channels and out the top openings (Fig. 4).

Regarding claim 16, Miller discloses the heat sink further comprises side openings (the section of 36 that is still vertical but open as shown in fig. 9), wherein a portion of said heat sink separates the side openings and the bottom openings such that the side openings are distinct from the bottom openings (Fig. 9).

Regarding claim 17, Miller discloses the optical element comprises an at least partially reflective surface (32 is a reflector so it is considered reflective, Paragraph 0027), wherein the at least partially reflective surface extends entirely below the heat sink (Figs. 2, 4, and an inverted 6).

Regarding claim 18, Miller discloses the optical element comprises a first end (the side of 32 which is adjacent to the heatsink as shown in Fig. 6) adjacent the heat sink and a second open end (the end with the lens 34, Fig. 6), the heat sink extending laterally beyond the first end (Fig. 6).

19, Miller discloses the heat sink and the optical element are disposed along an axis (vertical line shown in Fig. 6) and the inner level spoke and the plurality of outer level spokes extend in a plane perpendicular to the axis (Figs. 6 or 7).

Regarding claim 20, Miller discloses the heat sink is in contact with the optical element (Fig. 4 and 6, Paragraph 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0192537 Hereinafter Chung) in view of Liu (US 2010/0246172).
Regarding claim 1, Chung teaches a lighting fixture, comprising: 
a heat sink (10 and 20, Fig. 2) comprising a mount area (where 200 and 300 are located, Fig. 6); 
at least one LED light emitter (220, Fig. 6) on the mount, wherein the heat sink comprises heat-dissipating surfaces (20, Fig. 5) extending radially away from the mount area to an outer portion of the heat sink (Fig. 5).
Chung fails to specifically teach a location of a driver box.
Liu teaches a heat sink (20, Fig. 2) comprising a mount area (where 126 is generally located, Fig. 3); 

a driver box (40, Fig. 5) radially offset from the outer portion of the heat sink for housing drive electronics to drive the at least one LED light emitter (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a driver box attached radially offset from the outer portion of the heat sink of Chung as taught by Liu, in order to provide a specific location for a driver box which is needed to control the lighting device as well as properly protecting the circuitry by connecting it to a heatsink thereby preventing damage to the circuity.

Regarding claim 2, Chung teaches a reflector (300 and 320, Paragraphs 0089, 0079, and 0083) mounted below the heat sink for receiving light from the at least one LED light emitter.

Regarding claim 3, Chung fails to teach the location of the driver housing.
Liu teaches the driver box (40, Fig. 5) is mounted to the heat sink (Figs. 2 and 5).

Regarding claim 4, Chung teaches the reflector comprises a reflective surface (specifically 300 and 320 are pointed out as being reflectors which is well known in the art to mean that they are reflective surfaces. Additionally, Paragraph 0079 talks about the light being reflected outwardly through the front of 310).

5, Chung teaches the reflective surface is one of specular, diffuse, partially specular and diffuse, or combinations thereof (specifically this is inherently taught given that the reflector would provide a specular or diffuse reflection given that it’s a reflector).

Regarding claim 7, Chung teaches a lens (400, Fig. 6, Paragraphs 0080 and 0081) covering the at least one LED light emitter and mounted inside of the reflector (Paragraph 0080).

Regarding claim 8, Chung teaches the reflector is partially reflective (specifically it’s a reflector therefore it is considered to be mostly reflective minus some loss due to reflection).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0192537 Hereinafter Chung) in view of Liu (US 2010/0246172) and further in view of Miller (US 2010/0124058).
Regarding claim 6, Chung fails to teach the reflective surface is textured.
Miller teaches the reflective surface (32, Fig. 6, Paragraph 0032) is textured.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the reflector of Chung textured as taught by Miller, in order to obtain a desired reflection (Miller Paragraph 0032).

Claims 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0192537 Hereinafter Chung) in view of Lopez et al. (US 2013/0114260 Hereinafter Lopez) and further in view of Liu (US 2010/0246172).
Regarding claim 9, Chung teaches a heat sink (10 and 20, Fig. 2); 

a plurality of fins (20, Fig. 5) extending from an inner portion of the heat sink to an outer portion of the heat sink, wherein the plurality of fins are arranged in a circle defining a periphery that substantially surrounds the mount area (Figs. 5 in view of 6); the plurality of fins comprising an inner level spoke (the fins 21 which are longer into the center, Fig. 5) and a plurality of outer level spokes (the fins of 22 and 23, Fig. 5); and 
a reflector (300 and 320, Fig. 6) mounted below the heat sink for receiving light from the at least one LED light emitter (Paragraphs 0089, 0079, and 0083).
Chung fails to explicitly teach the outer level spokes emanating from the inner level spokes and the driver box.
Lopez teaches a heat sink (60, Fig. 50); 
a plurality of fins (64, Fig. 10b) extending from an inner portion of the heat sink to an outer portion of the heat sink, wherein the plurality of fins are arranged in a circle defining a periphery that substantially surrounds an area (the passage chamber 72, Fig. 5); the plurality of fins comprising an inner level spoke (specifically the stem section of the Y shaped fins 64 which lead to a screw section) and a plurality of outer level spokes (the V section of the Y shaped fins, Fig. 5), wherein at least two of the outer level spokes emanate from the inner level spoke (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified the heatsink fins of Chung to have the outer level spokes emanate from the inner level spoke as taught by Lopez, in order to improve heat dissipation from the 
Chung in view of Lopez fail to teach the driver box.
Liu teaches a heat sink (20, Fig. 2) comprising a mount area (where 126 is generally located, Fig. 3); 
at least one LED light emitter (224, Fig. 3) on the mount (Fig. 5), wherein the heat sink comprises heat-dissipating surfaces (Fig. 5); and 
a driver box (40, Fig. 5) radially offset from the outer portion of the heat sink for housing drive electronics to drive the at least one LED light emitter (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a driver box attached radially offset from the outer portion of the heat sink of Chung as taught by Liu, in order to provide a specific location for a driver box which is needed to control the lighting device as well as properly protecting the circuitry by connecting it to a heatsink thereby preventing damage to the circuity.

Regarding claim 11, Chung teaches the reflector and heat sink are configured such that air flows over the reflector and through the plurality of fins (Fig. 6, Specifically heat rises therefore the heat would move upward from the metal reflector and over the heat sink given that the heat sink is above the reflector).

Regarding claim 12, Chung teaches the reflector comprises an at least a partially reflective surface (specifically it’s a reflector therefore it is considered to be mostly reflective minus some loss due to reflection), wherein the at least partially reflective surface extends 

Regarding claim 13, Chung teaches the reflector comprises a first end adjacent the heat sink (specifically the bottom of 310, Fig. 6) and a second open end (the bottom end of 320, Fig. 6), the heat sink extending laterally beyond the first end (Fig. 6).

Regarding claim 14, Chung teaches the heat sink and the reflector are disposed along a vertical axis and the inner level spoke and the plurality of outer level spokes extend in a horizontal plane (Figs. 5 in view of 6).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0192537 Hereinafter Chung) in view of Lopez et al. (US 2013/0114260 Hereinafter Lopez) further in view of Liu (US 2010/0246172) and Danesh (US 9039254).
Regarding claim 10, Chung fails to teach a junction box.
Danesh teaches a junction box (13, Figs. 1 and 2) mounted over the heat sink (16, Fig. 1) and positioned off center from the heat sink (specifically off to the side of the heat sink, Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of a junction box to Chung as taught by Danesh, in order to provide electrical connection for the lighting device and a power source as well as support for the lighting device.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown et al. (US 2009/0290343) teaches LEDs, heatsink, junction box, and a textured reflector. Spiro (US 2014/0199168) teaches LEDs, heatsink fins with several opening sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ERIC T EIDE/            Examiner, Art Unit 2875